internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-116360-98 date date legend trust decedent a b c d e grandson grandson f a b spouse son c son d g granddaughter state h dear sir in a letter dated date you requested rulings concerning the generation-skipping_transfer gst tax consequences relating to the clarification of the trust this letter responds to your request the information submitted and representations made are summarized as follows decedent died testate on a decedent’s will was admitted to probate on b the court issued its judgement settling first and final and supplemental account and report of executor and of final distribution under the will which established the trust currently the trust has assets worth between c and d which yield approximately e in annual net_income the trust provides for various payments of income to decedent’s spouse decedent’s sons and their spouses and decedent’s grandchildren and their spouses paragraph b and of the trust provides that each of grandson and grandson is to receive f percent of the net_income for life on the deaths of grandson and grandson each of their spouses a and b respectively is to receive f percent of the net_income during the period that she is not married all right of either a or b to receive net_income from the trust is to cease and terminate on her remarriage and is not to be revived on the termination of the marriage whether by death divorce or remarriage paragraph g of the trust provides that the trust is to terminate on the death of the last survivor of spouse son his spouse c and his children and son his spouse d and his children on the termination of the trust the corpus and the accumulated income if any are to be distributed g to the descendants of son by right of representation and not per capita and g to the descendants of son by right of representation and not per capita if son has no descendants then living the entire corpus and accumulated income if any is to be distributed to the descendants of son by right of representation and not per capita if son has no descendants then living the entire corpus and accumulated income if any is to be distributed to the descendants of son by right of representation and not per capita if neither son nor son has any living descendants the entire corpus and accumulated income if any is to be distributed to decedent’s heirs at laws determined by the laws of state in effect then spouse son son and d are all deceased son was survived by his spouse c and three children grandson grandson and granddaughter son died without issue thus the trust will terminate on the death of the last survivor of c granddaughter grandson and grandson if grandson and grandson die survived by their respective spouses a and b then a and b each is to receive f percent of the net_income during the period that she is not married taxpayers are concerned that if c granddaughter grandson and grandson all predecease a and b the trust will terminate and thereby prematurely terminate a and b’s income interests prior to their deaths it is represented that state law authorizes the court having jurisdiction to determine the terms of a_trust if all the beneficiaries of an irrevocable_trust consent they can compel the modification and clarification of that trust the court is authorized to modify the administrative or dispositive provisions of a_trust to effectuate the settlor’s intentions all the beneficiaries of the trust have agreed that decedent’s intent was that a and b each would be entitled to a f percent income_interest after the deaths of their husbands as long as they are alive and do not remarry accordingly the beneficiaries wish to clarify the language of the trust to provide that in order to satisfy the requirement of retaining f or a total of h of the trust property in continuing trust in the event that c granddaughter grandson and grandson all predecease a and b the trustee may divide the trust assets in_kind or divide undivided interests in those assets or sell all or any part of those assets and distribute or divide the property in cash in_kind or partly in cash and partly in_kind the shares need not be segregated into separate trusts the continuing trust is to remain subject_to the terms of the trust except that all the net_income is to be paid to a and b on the death or remarriage of either a or b the continuing trust will terminate with respect to her share and be disposed of in accordance with the terms of the trust you have requested a ruling that the proposed clarification of the trust will not cause the trust to become subject_to the gst tax sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose is exemption from the gst tax we have examined the proposed clarification of the trust that the parties submitted in the context of relevant case law addressing the issues we believe that the proposed clarification fairly reflects the relative merits of the positions of the respective parties accordingly based on the information submitted and the representations made we conclude that the interests received by the parties under the proposed clarification both with respect to the nature of the interests and their economic value are consistent with the relative merit of the positionsf of the parties therefore we conclude that the proposed clarification does not alter the intended quality value or timing of the interests decedent created in the trust further we conclude that the proposed clarification will not cause the trust or any distributions from the trust to be subject_to the gst tax provided no additions are made to the trust except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours christine e ellison christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
